Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.

Response to Amendment
Applicant’s submission of response was received on 07/30/2021.  Presently claims 1-10 are pending. 

Response to Arguments
Double patenting rejection still standing
Applicant's arguments filed 07/30/2021 with respect Claim Rejections - 35 USC § 102 and Claim Rejections - 35 USC § 103 have been fully considered but they are persuasive.

 
Regarding claims 1 and 4, Applicant argued that “Ito does not teach or suggest this as Ito's teachings are directed to the creation of a vortex, hence the opposite of a "point where the maximum material compression is achieved' since a vortex allows, by definition, rotation about an axis”.

In response to this argument, the Applicant relied on the creation of the vortex in order to achieve “a maximum material compression” (Applicant’ specification paragraph 0070); 
Further, the “maximum material compression” is resulted to focusing the entrained slurry onto a pre-determined point located proximate the outlet port of the high velocity accelerator;

The prior art of Ito disclose cause the abrasive collision of materials between one another (paragraph 0173) by focusing the entrained slurry onto a pre-determined point (fig.1: (14)) located proximate the outlet port (fig.1: (13)) of the high velocity accelerator,
 
Regarding the limitation “wherein said pre-determined point being a point where the maximum material compression is achieved”;
Since the apparatus of Ito has the focusing the entrained slurry onto a pre-determined point located proximate the outlet port of the high velocity accelerator, then the apparatus of Ito inherently capable to cause “wherein said pre-determined point being a point where the maximum material compression is achieved”. Where a reference discloses the terms of the recited structure, and such structure necessarily 
Accordingly, this argument is not percussive.

Regarding claim 5, Applicant argued that “neither Kanda nor Pao accomplish Applicant's claimed step of "focusing the entrained slurry onto a pre- determined point located proximate the outlet port of the high velocity accelerator";

In response to this argument, the maximum material compression” is resulted to focusing the entrained slurry onto a pre-determined point located proximate the outlet port of the high velocity accelerator (Applicant’ specification paragraph 0070);
The prior art of Kanda disclose focusing the entrained slurry onto a pre-determined point (fig.1: (14)) located proximate the outlet port (fig.1: (13)) of the high velocity accelerator,

Regarding the limitation “wherein said pre-determined point being a point where the maximum material compression is achieved”; 
Since the apparatus of Kanda has the focusing the entrained slurry onto a pre-determined point located proximate the outlet port of the high velocity accelerator, then the apparatus of Kanda inherently capable to cause “wherein said pre-determined point being a point where the maximum material compression is achieved”. Where a 

Accordingly, this argument is not percussive.

Regarding claim 6, Applicant argued that “wherein each one of said plurality of injection ports is aimed at an apex located proximate said outlet port.”

In response to this argument, the prior art of Ito (US20120037736A1) disclose an injection ports positioned on the periphery of the internal wall and another injection port positioned proximate the first end (fig.4: see the operation gas ports that’s connected to the high-pressure actuating gas feed device (40));
wherein each one of said plurality of injection ports is aimed at an apex located proximate said outlet port (fig.4: see the left operation gas port that aimed on the apex of the outlet of the elements (20) and 21));
Also, the prior art of Pao (US6283833B1) disclose a plurality of injection ports (fig.1: (60) and (62)) positioned along the periphery of the internal wall (col.9 lines 33-38), and wherein each one of said plurality of injection ports is aimed at an apex located proximate said outlet port


Accordingly, this argument is not percussive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1 and 6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, of copending Application No. (16153419). Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (16153434) claims are narrower in at least one aspect and recites additional specific features not claimed in co-pending application (16153419) claims.

For dependent claim 6:
	Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and the co-pending application claims highlights (see underlined features in the present application claims) 


Present application (16153434) claims 1 and 6
Co-pending application (16153419) claim 1
The method according to claim 1, 

wherein the high velocity accelerator comprises:
an internal chamber;
a material inlet port;
a material outlet port;
a back wall surrounding the inlet port; 
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port, 
the first end being located proximate the inlet port and the second end being located proximate the outlet port;
a plurality of injection ports positioned along the periphery of the internal wall proximate the first end;
wherein said inlet port having a diameter smaller than the diameter of the internal chamber, 
and the injection ports are adapted to inject at a high rate of displacement a gas which, in operation, will create a vortex inside the internal chamber thereby entraining said material towards the outlet port.



a high velocity accelerator comprising:
an internal chamber;
a material inlet port;
a material outlet port;
a back wall surrounding the inlet port;
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port, 
the first end being located proximate the inlet port and the second end being located proximate the outlet port;
a plurality of injection ports positioned along the periphery of the internal wall proximate the first end;
wherein said inlet port having a diameter smaller than the diameter of the internal chamber,
and the injection ports are adapted to inject at a high rate of displacement a fluid which, in operation, will create a vortex inside the chamber thereby entraining a material towards the outlet port.








Claims 1 and 6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13, of copending Application No. (16153419). Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (16153434) claims are narrower in at least one aspect and recites additional specific features not claimed in co-pending application (16153419) claims.

For dependent claim 6:
	Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and the co-pending application claims highlights (see underlined features in the present application claims) what elements have been excluded in the presentation of the co-pending application claims.  

Present application (16153434) claim 6
Co-pending application (16153419) claim 13
The method according to claim 1, 

wherein the high velocity accelerator comprises:
an internal chamber;
a material inlet port;
a material outlet port;
a back wall surrounding the inlet port; 
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port, 
the first end being located proximate the inlet port and the second end being located proximate the outlet port;
a plurality of injection ports positioned along the periphery of the internal wall proximate the first end;
wherein said inlet port having a diameter smaller than the diameter of the internal chamber, 
and the injection ports are adapted to inject at a high rate of displacement a gas which, in operation, will create a vortex inside the internal chamber thereby entraining said material towards the outlet port.
introducing a slurry of material into a high velocity accelerator (this limitation is from claim 1 which claim 6 depends on),


a high velocity accelerator comprising:
an internal chamber;
a material inlet port;
a material outlet port;
a back wall surrounding the inlet port;
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port, 
the first end being located proximate the inlet port and the second end being located proximate the outlet port;
a plurality of injection ports positioned along the periphery of the internal wall proximate the first end;
wherein said inlet port having a diameter smaller than the diameter of the internal chamber,
and the injection ports are adapted to inject at a high rate of displacement a fluid which, in operation, will create a vortex inside the chamber thereby entraining a material towards the outlet port.

a transport system adapted to transport a slurry of the solid waste material to the high velocity accelerator




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 is rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Ito (US20120037736A1).
Regarding claim 4, Ito disclose a method to focus forward momentum of a material increase the velocity of a specific material or a number of specific materials (fig.11: (32)) which accelerates independently of other materials (abstract and paragraph 0005) (fig.11: gas-jet nozzel (21)), 
separate solids and/or gaseous materials from gaseous or solid materials (paragraph 0084), 
cause the abrasive collision of materials between one another (paragraph 0173) by focusing the entrained slurry onto a pre-determined point (fig.1: (14)) located proximate the outlet port (fig.1: (13)) of the high velocity accelerator, 

 
Regarding the limitation “wherein said pre-determined point being a point where the maximum material compression is achieved”, 
Since the apparatus of Ito has the focusing the entrained slurry onto a pre-determined point located proximate the outlet port of the high velocity accelerator, then the apparatus of Ito inherently capable to cause “wherein said pre-determined point being a point where the maximum material compression is achieved”. Where a reference discloses the terms of the recited structure, and such structure necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US5316222A) in view of Pao (US6283833B1).

Regarding claim 5, Kanda disclose a method to accelerate the velocity of a solid material, (abstract), said method comprising the steps of:
introducing a slurry of material (fig.1: (7)) into a high velocity accelerator (fig.1: (3)), where said high velocity accelerator is adapted to impart an increase in the velocity on the materials introduced therein (col.6 line 36-col.7 line 4);
expanding the volume of the slurry introduced into the high velocity accelerator without diminishing the velocity of the material (fig.1: the size of the acceleration pipe (3) is expanding from the inlet toward the outlet (13)) ;
entraining said expanded slurry through injection of a fluid at high velocity (fig.1: (10)) towards an outlet port (fig.1: (13)) located in the high velocity accelerator (col.6 line 36-col.7 line 4); and
focusing the entrained slurry onto a pre-determined point (fig.1: (14)) located proximate the outlet port (fig.1: (13)) of the high velocity accelerator.

Regarding the limitation “wherein said pre-determined point being a point where the maximum material compression is achieved”; 


Regarding the limitation “liquid”, the Examiner notice that the limitation of “liquid” is a means for directing the material toward the outlet;
Kanda does not disclose injection a liquid;
Kanda disclose the inlet (10) is introduce an air (fluid) to direct the material toward the outlet (13) meet the limitation (col.6 line 36-col.7 line 4);

Pao disclose an accelerator that utilize an ultra-high pressure water to accelerate particles (col.9 lines 1-38);
Both of the prior arts of Kanda and Pao are related to a fluid accelerator.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kanda to utilize an ultra-high pressure water to accelerate particles as taught by Pao, since it has been held that the combining prior art elements according to known methods to yield .  



Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US20120037736A1) in view of Kanda (US5316222A) and Pao (US6283833B1).

Regarding claim 1, Ito disclose a method to focus forward momentum of a material increase the velocity of a specific material or a number of specific materials (abstract and paragraph 0005), said method comprising the steps of:
introducing a slurry of material (fig.1: (32)) into a high velocity accelerator (fig.1: (20)), where said high velocity accelerator is adapted to impart an increase in the velocity on the materials introduced therein (paragraphs 0071-0072);
expanding the volume of the slurry introduced into the high velocity accelerator without diminishing the velocity of the material (fig.1: the size accelerator (fig.1: (20) is expanding from the inlet of accelerator (fig.1: (20) toward an outlet (fig.1: (13)) of accelerator (fig.1: (20)) ; and
focusing the entrained slurry onto a pre-determined point (fig.1: (14))  located proximate the outlet port (fig.1: (13)) of the high velocity accelerator (paragraph 0073 and fig.2);
Regarding the limitation “wherein said pre-determined point being a point where the maximum material compression is achieved”;


    PNG
    media_image1.png
    691
    796
    media_image1.png
    Greyscale



























Ito does not disclose entraining said expanded slurry through injection of a liquid at high velocity towards an outlet port located in the high velocity accelerator.

Kanda teaches a method to focus forward momentum of a material increase the velocity of a specific material or a number of specific materials (abstract), said method comprising the steps of:
introducing a slurry of material (fig.1: (7)) into a high velocity accelerator (fig.1: (3)), where said high velocity accelerator is adapted to impart an increase in the velocity on the materials introduced therein (col.6 line 36-col.7 line 4);
expanding the volume of the slurry introduced into the high velocity accelerator without diminishing the velocity of the material (fig.1: the size of the acceleration pipe (3) is expanding from the inlet toward the outlet (13)) ;
entraining said expanded slurry through injection of a fluid at high velocity (fig.1: (10)) towards an outlet port (fig.1: (13)) located in the high velocity accelerator (col.6 line 36-col.7 line 4); and
focusing the entrained slurry onto a pre-determined point (fig.1: (14)) located proximate the outlet port (fig.1: (13)) of the high velocity accelerator.

Both of the prior arts of Ito and Pao are related to a fluid accelerator

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ito to include a entraining said expanded slurry through injection of a liquid at high velocity towards an outlet port located in the high velocity accelerator as taught by Kanda since it has been 


Ito as modified by Kanda does not disclose injection a liquid;
Pao disclose an accelerator that utilize an ultra-high pressure water to accelerate particles (col.9 lines 1-38);
	the prior arts of Ito, Kanda and Pao are related to a fluid accelerator
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ito as modified by Kanda to utilize an ultra-high pressure water to accelerate particles as taught by Pao because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claims 2 and 3, Kanda teaches  the step of entraining the expanded slurry further comprises imparting a concentric movement to the entrained slurry towards the outlet port of the high velocity accelerator,
the imparting a concentric movement to the entrained slurry is performed by injecting the fluid through the injection ports at angle offset from a straight line between the outlet port and an injection port,


Regarding claim 6, Ito disclose:
an internal chamber (see fig.1 above);
a material inlet port (see fig.1 above);
a material outlet port (see fig.1 above);
a back wall surrounding the inlet port (see fig.4 above); 
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port (see fig.4 above), 
the first end being located proximate the inlet port and the second end being located proximate the outlet port (see fig.4 above);
an injection ports positioned on the periphery of the internal wall and another injection port positioned proximate the first end (fig.4: see the operation gas ports that’s connected to the high-pressure actuating gas feed device (40));
wherein said inlet port having a diameter smaller than the diameter of the internal chamber (see fig.1 above),
and the injection ports are adapted to inject at a high rate of displacement a gas which (fig.4: see the operation gas ports that’s connected to the high-pressure actuating gas feed device (40)), in operation, will create a vortex inside the internal chamber thereby entraining said material towards the outlet port (see fig.1 bove and fig.2).


Also, the prior art of Pao (US6283833B1) disclose a plurality of injection ports (fig.1: (60) and (62)) positioned along the periphery of the internal wall (col.9 lines 33-38), and wherein each one of said plurality of injection ports is aimed at an apex located proximate said outlet port
Regarding claims 7 and 8, Ito disclose wherein the slurry is prepared using a solvent selected from the group consisting of: water, low boiling solvents, and combinations thereof; the slurry is prepared using a water as a solvent (the apparatus of Ito is capable to process the slurry).

Regarding claim 9, Ito disclose focal point is a shared focal point with a second high velocity accelerator performing the same function from another position (fig.8: accelerators (20-22)).

Regarding claim 10, Ito disclose focal point is a shared focal point with a second high velocity accelerator performing the same function from the opposite direction (fig.8: accelerators (20-22)).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        

/FAYE FRANCIS/Primary Examiner, Art Unit 3725